Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an Indian application 2019-11048849 filed in Indian on November 28, 2019.   

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Only those claims which are amended or cancelled are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Kincaid, (Reg. No. 68,336), on April 18, 2022 

Listing of Claims:
1. (Currently Amended) A method comprising: 
determining a proportionality factor based on a reference voltage value of a reference voltage and a rail voltage value of a rail voltage; 
monitoring the rail voltage by a power supply monitoring circuit comprising a first resistor, a second resistor, and a third resistor, wherein the power supply monitoring circuit monitors the rail voltage based on the reference voltage to determine, by the power supply monitoring circuit, whether one of an under voltage condition or an over voltage condition occurs; 
and responsive to a processor commanding a change in the rail voltage value of the rail voltage, causing, by the processor, a new reference voltage value to be generated based on the proportionality factor to adjust an under voltage threshold and an over voltage threshold
wherein the reference voltage is generated by a digital-to-analog converter controlled by the processor;
wherein the reference voltage is generated by a digital-to-analog converter controlled by the processor;
wherein the rail voltage is generated by a dynamic voltage scaling regulator controlled by the processor.

2. (Cancelled) 

3. (Cancelled)

14. (Currently Amended) A system comprising: 
a processor; 
a dynamic voltage scaling regulator controlled by the processor and generating a rail voltage at a rail voltage value; 
a digital-to-analog converter controlled by the processor and generating a reference voltage at a reference voltage value; 
and a power supply monitoring circuit comprising a first resistor, a second resistor, and a third resistor, wherein the power supply monitoring circuit monitors the rail voltage based on the reference voltage to determine, by the power supply monitoring circuit, whether one of an under voltage condition or an over voltage condition occurs, 
wherein the processor determines a proportionality factor based on the reference voltage value of the reference voltage and the rail voltage value of the rail voltage, and wherein the processor causes the digital-to-analog converter to vary the reference voltage value by the proportionality factor to adjust an under voltage threshold and an over voltage threshold responsive to the processor causing the dynamic voltage scaling regulator to change the rail voltage value of the rail voltage.

Examiner's Statement of Reasons for Allowance

Applicant has approved an Examiner’s amendment shown above that amends over possible prior art found in the Examiner’s search.  Claim 1 now includes the elements of previous claims 2 and 3 that defined that the reference voltage is generated by a digital-to-analog converter controlled by the processor; and a rail voltage is generated by a dynamic voltage scaling regulator controlled by the processor. Independent claims 1 and 14, and subsequent dependent claims are allowed. 
Some prior art was found that teaches a portion of the claimed invention. Zapata (US PG Pub. No. 20160380544) teaches the portion of a method of determining a proportionality factor based on a reference voltage value of a reference voltage and a rail voltage value of a rail voltage; (Par. 0034: “The voltage reference may have a normal operation value (e.g., 2.5V, etc.) when the converter 100 is operating normally (e.g., while the switch is off, while the switch has been on for a sufficient length of time, etc.) to keep the output voltage at a normal output voltage value (e.g., 12V, etc.). Before turning on the switch 106, the voltage reference may be reduced to an overshoot reduction value, which may cause a corresponding reduction in the output voltage. The voltage reference may be the same as the output voltage, such that a direct comparison is made. The voltage reference may be a fraction of the output voltage (e.g., based on a voltage divider, etc.), such that a voltage value change in the voltage reference causes a different voltage value change in the output voltage. There may be a ratio between the voltage reference and the output voltage, such that changes in the voltage reference cause corresponding changes in the output voltage multiplied by the ratio.”)  Par. 0007 also teaches that a voltage reference is compared to a sensed output voltage and will change the voltage reference to reduce an overshoot value of the output voltage.  However, Zapata does not teach how the reference voltage is generated by a digital-to-analog converter controlled by the processor; and that a rail voltage is generated by a dynamic voltage scaling regulator controlled by the processor.  Zapata also does not teach that the rail voltage is monitored by three resistors. 
Another reference Barrenscheen et al. (US PG Pub. No. 20110204925) teaches the portion of dependent claim 2 where a digital-to-analog converter generates an adjustable reference voltage for a comparator (paragraphs 0020 and 0021).   Barrenscheen does not teach a dynamic voltage scaling regulator generating voltage for a rail voltage controlled by the processor. Barrenscheen also does not teach the elements of original independent claim 1.
Kroker (US Patent No. 6693781) teaches some elements of claim 1 in column 1, lines 30 – 50: “The circuit arrangement for monitoring a voltage that is known heretofore has a Zener diode for generating a reference voltage. The Zener diode is connected to a reference voltage, and also to ground via a resistor. The circuit arrangement also has a first comparing element, and a second comparing element that is designed as an operational amplifier. The first comparing element is used to monitor the supply voltage with regard to whether it exceeds an overvoltage threshold. The reference voltage is present at the positive input of the first comparing element. An overvoltage threshold which is picked off at a resistor of a voltage divider is present at the negative input of the first comparing element. The voltage divider is connected to the supply voltage and also to ground: By selecting the resistors of the voltage divider appropriately, it is possible to define a proportionality factor by which the supply voltage is multiplied in order to obtain the desired voltage value for the overvoltage threshold. The output for the first comparing element supplies a first reset signal for interlocking the output elements in the event of a problem, i.e., if the supply voltage exceeds the overvoltage threshold.”  Kroker does not teach three resistors for monitoring the rail voltage and also does not teach that the reference voltage is generated by a digital-to-analog converter controlled by the processor; and that a rail voltage is generated by a dynamic voltage scaling regulator controlled by the processor. An obvious type rejection could not be made between Zapata, Barrenscheen, Kroker, and at least one other reference for the amended independent claims 1 and 14 above. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116